DETAILED ACTION
Allowable Subject Matter
	Claims 1-3, 5-14, 16-22 are allowed.

	The following is an examiner’s statement of reasons for allowance: arguments presented by Applicant on pages 10-12 of remarks of 9 February 2022 are persuasive.  

The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter: 
US 20100017395 A1
Par. 142
Metadata completion full qualification level
US 20110188718 A1
Par. 46
Metadata candidate sets and associated confidence levels
US 20020002468 A1
Pars. 523-525, 689
Manually entering missing metadata

	The role of metadata in music. iMusician. (2014, April 30). Retrieved March 10, 2022, from https://imusician.pro/en/resources/blog/metadata-label-copy 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154